Title: To George Washington from Major Benjamin Tallmadge, 26 August 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Sir
						Middle Pattent [N.Y.] Augt 26th 1780
					
					Your Excellency’s favour of the 21st inst. has been duly recd & the directions therein contained, attended to.
					I was yesterday at the Gentleman’s house to whom a certain Letter was addressed to be forwarded to Major D——y, when the Author of it came in—He soon enquired whether that letter had been recd by him & forwarded, & was answered in the Affirmative. The Gentleman who I heretofore informed, dare not at Present have his name disclosed,

would not chuse to have the Author of the Letter know the Steps he had taken, as the Enemy have it in their Power to ruin him at any time—He is a Man of a suspected Character, & for this reason I dare not tell him that Your Excelleny fore knew his plan, & was guarded against any bad Consequences, least he might disclose the Secret—He wishes however that the fate of the letter might be concealed from its Author, or to be sure the way of its detection be kept Secret. I wish the Imprudency of the Man, may not lead him into Errors of a worse nature. I have the Honor to be with great Regard Your Excellency’s most Obedt Servt
					
						Benja. Tallmadge
					
					
						P.S. There has, for several Days past, been from 8 to 10 Vessels passing thro’ the Sound, mostly to the eastward; no Troops could be discovered on board—A Vessel of 8 Guns, with dispatches for England, was taken a few days ago in the Sound, by some of our Privateers.
					
				